DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)


Claim Rejection - 35 USC § 101
(The previous claim rejection is withdrawn in light of the applicant’s amendments.)


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 7
	“the information processing devices” should be changed to: -- information processing devices --
2.	 In Claim 1, line 11
      “the remote terminal” should be changed to: -- a remote terminal --
3.	 In Claim 4, line 4
	“by the terminals” should be changed to: -- by terminals --
4.	 In Claim 9, lines 4-5
	“human identification” should be changed to: -- human identification process --
5.	 In Claim 11, line 13-14
	“the local-terminal-side” should be changed to: -- a local-terminal-side --
6.	 In Claim 13, line 6
      “the information processing devices” should be changed to: -- information processing devices --
7.	 In Claim 15, line 8
	“the information processing devices” should be changed to: -- information processing devices --


Allowable Subject Matter
1.	Claims 1, 2 & 4-15 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1, 2 & 4-15 uniquely identify the distinct features of an information processing device, information processing system, and information processing method, and program. 
The closest prior art made of record is Ono (US 20170206243 A1) and Chi (US 20170053648 A1)
The cited reference (Ono) teaches a control apparatus through which it is possible to present a response to a question about content that is uttered by the user while viewing the content to the user who asked the question in an appropriate form, the control apparatus including a control unit configured to perform control such that details of a response generated for a query about content that is output to at least one user from the user and a target to which the response is output are decided. 
The cited reference (Chi) teaches methods and apparatus related to processing speech input at a wearable computing device are disclosed. Speech input can be received at the wearable computing device. Speech-related text corresponding to the speech input can be generated. A context can be determined based on database(s) and/or a history of accessed documents. An action can be determined based on an evaluation of at least a portion of the speech-related text and the context. The action can be a command or a search request. If the action is a command, then the wearable computing device can generate output for the command. If the action is a search request, then the wearable computing device can: communicate the search request to a search engine, receive search results from the search engine, and generate output based on the search results. The output can be provided using output component(s) of the wearable computing device.
The cited references fails to disclose an a semantic-analysis part that performs a process of a semantic analysis of a user utterance; and a part that determines a terminal that is an object of operation, the part that determines a terminal that is an object of operation determining, on a basis of a semantic-analysis result generated by the semantic-analysis part, whether or not the user utterance requests a process from the information processing devices, and in a case where the user utterance requests a process from the information processing devices, determining which of the information processing devices from which the user utterance requests the process, wherein the part that determines a terminal that is an object of operation verifies whether or not the user utterance contains an expression that means a remote place where the remote terminal is, or an expression that means a remote-side user who is at the remote place where the remote terminal is, and according to a result of the verification, determines whether or not the user utterance requests a process from the remote terminal. As a result, and for these reasons, Examiner indicates Claims 1, 2 & 4-15 as allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677